DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-2 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sansalone (2006/0032807) in view of Sanders (2006/0034652).
Regarding claim 1, Sansalone teaches a porous slab comprising: a porous slab consisting solely of a porous concrete made with coarse aggregate, so as to allow water to pass through the porous concrete (paragraph [0058-0060]). Sansalone fails to teach a retrieval means. Sanders teach a concrete block having retrieval means (30). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the retrieval means of Sanders in the paving element of Sansalone to allow the paving element to be easily installed.

Regarding claim 2, Sansalone as modified as Sanders teaches the retrieval means is adapted to receive a tool that is used for removing and inserting the porous slab.  

Regarding claim 4, Sansalone as modified by Sanders teaches the retrieval means comprises a plurality of lifting lugs.  


Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sansalone (2006/0032807) in view of Sanders (2006/0034652) and in further view of Lee (6,688,808).

Regarding claim 3, Sansalone as modified by Sanders teaches the invention as described above but fails to teach the retrieval means is a bar assembled in a sheath.  Lee teaches a concrete slab with a retrieval means that is a bar (23c) assembled in a sheath (26).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a bar in sheath retrieval means in the slab of Sansalone as taught by Lee as it is obvious to use a known technique to improve similar devices in the same way and to provide a secure lifting lug mechanism to allow the slab to be moved easily.


Claim 5 is are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sansalone (2006/0032807) in view of Sanders (2006/0034652) and in further view of Grayson (5,242,249).

Regarding claim 5, Sansalone as modified by Sanders teaches the invention as described above but fails to teach the lifting lugs are threaded inserts embedded within .


Claims 7-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sansalone (2006/0032807) in view of Sanders (2006/0034652) and in further view of Courtois (4,000,591).

Regarding claim 7, Sansalone as modified by Sanders teaches the invention as described above but fails to teach an attachment spider.  Courtois teaches a lifting lug for embedding in a concrete slab comprising an attachment spider (12).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an attachment spider of Courtois on the lifting lug in the concrete slab of Sansalone as modified by Sanders as it is obvious to use a known technique to improve similar devices in the same way and further to reinforce the lug to prevent the lifting lug to be pulled out of the slab.

Regarding claim 8, Sansalone as modified by Sanders and Courtois teaches the attachment spider comprises a plurality of legs (38), and wherein at least one of the legs is connected at one end to one of the lifting lugs.  

Regarding claim 9, Sansalone as modified by Sanders and Courtois teaches a plurality of the legs are connected at one end to a corresponding number of lifting lugs.  

Regarding claim 10, Sansalone as modified by Sanders and Courtois teaches the retrieval means comprises four lifting lugs and wherein the attachment spider comprises four legs.
Response to Arguments
Applicant's arguments filed 04/28/2021 have been fully considered but they are not persuasive. Regarding applicant’s argument that there is skepticism among experts and the concept flies in the face of conventional wisdom in the industry and therefore demonstrates non-obvious, the examiner disagrees.  Although the examiner does admit the affidavit provides evidence of failure of others and skepticism of experts, it does not show that those in the field viewed the difficulties as needing a solution.  In addition, there is no evidence that others of ordinary skill in the art were working on the problem (of making a removable porous paver) and if so, for how long. In addition, there is no evidence that if persons skilled in the art who were presumably working on the problem knew of the teachings of the above cited references, they would still be unable to solve the problem. See IVIPEP § 718.04. The examiner maintains that since the Sanders reference teaches a retrieval for use in a concrete paver designed to allow the concrete paver to be placed and then removed, it would have been obvious to one of ordinary skill in the art at the time of the invention to include a retrieval means in the .
Further, As discussed in the Appeal court decision “those municipalities simply chose not to use porous concrete because of problems with plugging, rather than evincing a need or motivation to provide an easily removable and replaceable porous concrete slab product. Indeed, there is no objective evidence that the municipalities visited by Novick felt any such need prior to being introduced to Novick’s product. To the extent that these municipalities had recognized problems with porous concrete installations prior to learning of the present invention, the Novick II Affidavit again provides no objective evidence showing when such problems were recognized, so as to establish a need had been ‘long-felt’.”  Further the Appeal Court decision concluded “In sum, rather than establishing that the claimed invention fulfills a long-felt need in the field of stormwater management, the affidavits relied on by Appellants show only that there were problems or disadvantages with the known porous concrete alternatives prior to Appellants’ invention and that, once Appellants’ invention became known, many in the field chose to employ it as an improvement over the alternatives previously known. These affidavits do not provide objective evidence showing when such problems were recognized by those in the field, so as to establish a need that was long-felt. Nor do they show those in the field had long been motivated to provide a porous paver that could be easily removed for cleaning and reinstalled, instead of just using those existing alternatives where feasible.”



The affidavit filed on 08/20/2020 under 37 CFR 1.131(a) has been considered but is ineffective to overcome the rejection of claim 1 based upon Sansalone in view of Sanders under 35 U.S.C. 103 as set forth in the last Office action because: the facts presented are not sufficient to overcome the finding of obviousness.
Regarding applicant’s argument that applicant provided evidence of gross sales in a time period in which the product was sold, the examiner aggress, however, it is noted that objective evidence of nonobviousness including commercial success must be commensurate in scope with the claims. In re Tiffin, 448 F.2d 791, 171 USPQ 294 (CCPA 1971) (evidence showing commercial success of thermoplastic foam "cups" used in vending machines was not commensurate in scope with claims directed to thermoplastic foam "containers" broadly). In order to be commensurate in scope with the claims, the commercial success must be due to claimed features, and not due to unclaimed features. Joy Technologies Inc. v. Manbeck, 751 F. Supp. 225, 229, 17 aff’d, 959 F.2d 226, 228, 22 USPQ2d 1153, 1156 (Fed. Cir. 1992).  In this case, the claims only include limitations of a porous slab with retrieval means.  By applicant’s own admission, other companies had attempted this and failed.  The claims do not include the improvement on the slabs that makes them desirable to customers.  An affidavit or declaration attributing commercial success to a product or process "constructed according to the disclosure and claims of [the] patent application" or other equivalent language does not establish a nexus between the claimed invention and the commercial success because there is no evidence that the product or process which has been sold corresponds to the claimed invention, or that whatever commercial success may have occurred is attributable to the product or process defined by the claims. Ex parte Standish, 10 USPQ2d 1454, 1458 (Bd. Pat. App. & Inter. 1988).  In considering evidence of commercial success, care should be taken to determine that the commercial success alleged is directly derived from the invention claimed, in a marketplace where the consumer is free to choose on the basis of objective principles, and that such success is not the result of heavy promotion or advertising, shift in advertising, consumption by purchasers normally tied to applicant or assignee, or other business events extraneous to the merits of the claimed invention, etc. In re Mageli, 470 F.2d 1380, 176 USPQ 305 (CCPA 1973) (conclusory statements or opinions that increased sales were due to the merits of the invention are entitled to little weight); In re Noznick, 478 F.2d 1260, 178 USPQ 43 (CCPA 1973).  To be pertinent to the issue of nonobviousness, the commercial success of devices falling within the claims of the patent must flow from the functions and advantages disclosed or inherent in the description in the specification. Furthermore, the success of an In re Vamco Machine & Tool, Inc., 752 F.2d 1564, 224 USPQ 617 (Fed. Cir. 1985).
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL ANNE RISIC whose telephone number is (571)270-7819.  The examiner can normally be reached on 8-5, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABIGAIL A RISIC/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        July 30, 2021